CHARLES J. SCHUCK, Judge.
On October 12, 1944, at about 10:30 P. M. on a dark, rainy night, with limited visibility, the claimant was returning to his home from a neighbor’s house, both located along U. S. route No. 119, Grafton, West Virginia. The claimant stepped off the highway and over the berm of the same, and in so doing stepped into an unprotected open catch basin and was injured to the extent of being obliged to lose three weeks of his work and to spend the sum of $35.00 in medical bills and medicines, making a total of $149.00.
No warning sign had been erected at and near the culvert and so far as we are able to determine, from the record as submitted, claimant had no notice whatever of the presence of the catch basin in question. A warning sign was later erected.
The state road commission recommends the payment of the aforesaid amount of $149.00 in full settlement of. the claim as presented by the said H. C. Dempsey, claimant; the attorney general’s office agrees to the said recommendation of payment. Accordingly, we make an award in favor of -the claimant in the sum of one hundred forty-nine dollars ($149.00).